         Case 1:16-cv-09517-LAK Document 365 Filed 07/06/21 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------- x
DANIEL KLEEBURG, LISA STEIN, and AUDREY
HAYS,

                              Plaintiffs,

               -against-

ESTATE OF LESTER EBER; ALEXBAY, LLC f/k/a
LESTER EBER, LLC; ESTATE OF ELLIOT W.     Case No: 1:16-cv-09517 (LAK)(KHP)
GUMAER, JR.; and WENDY EBER,
                                          NOTICE OF APPEARANCE
                      Defendants,

               -and-

EBER BROS. & CO., INC.; EBER BROS. WINE
AND LIQUOR CORP.; EBER BROS. WINE &
LIQUOR METRO, INC.; EBER-CONNECTICUT,
LLC; EBER-RHODE ISLAND, LLC; EBER BROS.
ACQUISITION CORP.; EBER-METRO, LLC;
SLOCUM & SONS OF MAINE, INC.; and
CANANDAIGUA NATIONAL BANK & TRUST
COMPANY,

                     Nominal Defendants.
------------------------------------- x

       PLEASE TAKE NOTICE, that Kevin P. Mulry of Farrell Fritz, P.C., an attorney

authorized to practice in this court, hereby appears as attorney for Defendants Estate of Lester

Eber, Alexbay, LLC f/k/a Lester Eber, LLC, and Wendy Eber (collectively “Defendants”), and

Nominal Defendants Eber Bros. & Co., Inc., Eber Bros. Wine and Liquor Corp., Eber Bros. Wine

& Liquor Metro, Inc., Eber-Connecticut, LLC; Eber-Rhode Island, LLC, Eber Bros. Acquisition

Corp., Eber-Metro, LLC, and Slocum & Sons of Maine, Inc. (collectively “Nominal Defendants”)

and hereby requests that he be notified of all filings by ECF.
          Case 1:16-cv-09517-LAK Document 365 Filed 07/06/21 Page 2 of 2



Dated: Uniondale, New York
       July 6, 2021
                                            FARRELL FRITZ, P.C.

                                         By: /s/ Kevin P. Mulry            .




                                            Kevin P. Mulry
                                            Attorneys for Defendants and Nominal Defendants
                                            400 RXR Plaza
                                            Uniondale, NY 11556
                                            Tel.: 516.227.0700
                                            Email: kmulry@farrellfritz.com

TO:     All Counsel of Record (By ECF)




                                               2

FF\11695010.1
